Citation Nr: 0124597	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 1982 to 
March 1984.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  


FINDING OF FACT

The appellant's bilateral sensorineural hearing loss is shown 
to be related to his active military service.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.385 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he has defective hearing that is 
related to acoustic trauma to which he was exposed during 
boot camp and advanced combat training, and while stationed 
in Lebanon in 1981-82.  He claims that while he was in 
Lebanon he was exposed to constant explosions and weapons 
firing, and that he was in close proximity to the U. S. 
Marines barracks in Beirut when it was bombed.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and he has not 
indicated the existence of any additional evidence that might 
be pertinent to the claim.  Additionally, the October 2000 
Statement of the Case informed him of what evidence was 
needed to demonstrate that his bilateral sensorineural 
hearing loss was related to service, and he was provided 
ample opportunity and time to submit evidence.  The RO sent 
the appellant notification in April 2001 about the VCAA, 
which informed him of what evidence was necessary in order 
for VA to grant his claim.  The Board also notes that the 
appellant was permitted to present testimony at a video 
conference hearing in July 2001.  Therefore, the Board 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 cycles per second (Hertz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Service connection for hearing loss may 
be established where these hearing loss thresholds are 
currently met, and the evidence of record, including that 
pertinent to service, establishes that a current hearing loss 
was incurred in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992); 38 C.F.R. § 3.303(d).  

Service medical records do not show any complaint or finding 
of hearing loss, and decibel losses on audiometric testing at 
the appellant's January 1986 separation examination were not 
shown to be outside the range of normal limits.  

The initial clinical manifestation of defective hearing was 
shown on an April 1999 VA audiological report that revealed 
decibel losses of 35, 40, 40, and 45 for the frequencies at 
500, 1000, 2000, and 4000 Hertz in the right ear, 
respectively, and decibel losses of 40, 50, 55, 65, and 75 
for the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz 
in the left ear, respectively.  In a June 2000 statement, a 
VA Audiology Section Chief reported that the appellant had 
been in the care of audiology for several years and that 
given the examination results, historical data, and data from 
other clinics it seemed more likely than not that his hearing 
impairment was secondary to military noise exposure.  

The report of a VA audiological examination performed in 
September 2000 identified bilateral sensorineural hearing 
loss, and the examiner's opinion was that the appellant had 
some degree of sensorineural hearing loss which was 
consistent with noise exposure reported in service, but that 
there was also a functional component to the hearing loss 
which elevated the true thresholds.  

Of record are two medical statements from M. O. Stone, M.D, 
dated in November 2000 and June 2001, each of which was 
accompanied by an October 2000 private audiology report that 
noted the appellant had bilateral sensorineural hearing loss.  
The November 2000 statement indicated that the appellant had 
reported hearing problems since the Beirut bombing; facts 
which Dr. Stone found to be consistent.  In the June 2001 
statement, Dr. Stone indicated that having reviewed the 
appellant's medical file, it was his opinion that it was as 
likely as not that the appellant's bilateral hearing loss was 
due to the Beirut bombing incident.  

The appellant provided testimony at a July 2001 video 
conference hearing regarding the acoustic trauma to which he 
was exposed in service, and the transcript indicates that he 
was wearing hearing aids in both ears.  

After evaluating the evidence, the Board finds that the 
appellant has bilateral defective hearing under the 
provisions of 38 C.F.R. § 3.385.  Therefore, the Board must 
determine whether the evidence demonstrates that his current 
defective hearing had its origin in service.  Review of the 
claims file reveals that the appellant is service-connected 
for posttraumatic stress disorder (PTSD) as a result of 
exposure to stressful events in Beirut from October 29, 1982, 
to February 16, 1983, which included exposure to constant 
bombing.  Hence, the appellant's exposure to bombing in 
Beirut was conceded previously in connection with the grant 
of service connection for PTSD.  The Board notes that both VA 
and private medical opinions presented in this case consider 
it at least as likely as not that the appellant's current 
bilateral defective hearing is due to the acoustic trauma 
from the bombings to which he was exposed in Beirut.  
Notwithstanding the absence of clinical findings of defective 
hearing in service, or for many years thereafter, the Board 
concludes that there is at least an approximate balance of 
the positive and negative evidence with regards to whether 
the appellant's bilateral sensorineural hearing loss is 
related to his military service.  Therefore, because the 
benefit of the doubt is extended to a claimant when the 
evidence is in equipoise, the Board finds that service 
connection is warranted for bilateral sensorineural hearing 
loss.  


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

